DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 29-63 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 29-63, the Applicant’s filing of a Terminal Disclaimer on 6 June 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 13 May 2022. 
Independent Claim 29 recites limitations that include a processing system for processing objects using a programmable motion device, said processing system comprising:
 a plurality of supply bins providing supply of a plurality of objects,
said plurality of supply bins being provided with a bin conveyance system;
a programmable motion device in communication with the bin conveyance system,
said programmable motion device including an end effector for grasping and moving a selected object out of a selected supply bin of the plurality of supply bins;
a plurality of destination containers provided on an infeed conveyor,
wherein the infeed conveyor actively biases the plurality of destination containers toward the programmable motion device; and
a movable carriage for receiving the selected object from the end effector of the programmable motion device, and
for carrying the selected object to one of the plurality of destination containers on the infeed conveyor.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 45 recites limitations that include a processing system for processing objects using a programmable motion device, said processing system comprising:
a programmable motion device including an end effector for grasping and moving a selected object from a plurality of objects;
a plurality of reciprocating carriages for receiving the selected object from the end effector of the programmable motion device, in one of the plurality of reciprocating carriages, each of which reciprocally moves along a respective track in each of two mutually opposing directions; and
a plurality of destination containers provided on an infeed conveyor,
each of which is adjacent one of the tracks of one of the plurality of reciprocating carriages,
each destination container selectable for receiving the selected object from one of the plurality of reciprocating carriages.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 55 recites limitations that include a method of processing of objects, said method comprising the steps of:
providing a plurality of supply bins including a plurality of objects,
said plurality of supply bins being provided with a bin conveyance system;
providing a plurality of destination containers on a pair of infeed conveyors,
each infeed conveyor being adjacent an outfeed conveyor;
grasping and moving a selected object of the plurality of objects out of a selected supply bin of the plurality of supply bins using a programmable motion device;
providing the selected object to a movable carriage; and
carrying the selected object in the movable carriage in a first direction to a selected destination container from among the plurality of destination containers using the movable carriage;
depositing the selected object from the movable carriage to the selected destination container; and
moving the movable carriage in a second direction that is opposite the first direction.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 10, 2022